[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-11615                ELEVENTH CIRCUIT
                                                           DECEMBER 24, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 06-00038-CR-1-MP-AK-3

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOHN MICHAEL LOWRY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (December 24, 2008)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant John Michael Lowry appeals his conviction for conspiracy to
manufacture, distribute, and possess with intent to distribute marijuana plants, in

violation of 21 U.S.C. § 846. On appeal, Lowry argues that the district court erred

by not suppressing the evidence seized from his property, as the Drug Enforcement

Administration (“DEA”) agents committed an illegal “knock and talk,” because a

reasonable person would have known that he was not permitted to enter the

property.

      In reviewing the denial of a motion to suppress, we review the district

court’s factual findings for clear error, and review de novo the application of the

law to the facts. United States v. Perez, 443 F.3d 772, 774 (11th Cir. 2006). The

facts are construed in the light most favorable to the party that prevailed below. Id.

      The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

Const. amend. IV. For a search to be unconstitutional, a defendant must establish

both a subjective and an objective expectation of privacy. United States v. Segura-

Baltazar, 448 F.3d 1281, 1286 (11th Cir. 2006). A subjective expectation of

privacy occurs if the defendant actually expected privacy, and an objective

expectation of privacy occurs only when society is prepared to recognize an

expectation of privacy as reasonable. Id. Unless expressly prohibited, an officer is

permitted to approach a residence and knock on the front door of any property to

the extent that a private citizen could do the same. United States v. Taylor, 458



                                           2
F.3d 1201, 1204 (11th Cir. 2006). The doctrines of trespass and Fourth

Amendment searches are distinct, and a trespass does not create a constitutional

violation. United States v. Hall, 47 F.3d 1091, 1095-96 (11th Cir. 1995). We have

held that a warrantless search is illegal if an officer possesses probable cause, but

instead of obtaining a search warrant, creates exigent circumstances to justify a

search. United States v. Santa, 236 F.3d 662, 671 (11th Cir. 2000) (quoting United

States v. Tobin, 923 F.2d 1506, 1511 (11th Cir. 1991)).

      We conclude from the record that the district court did not err in denying the

motion to suppress, as the officers conducted a valid “knock and talk” at Lowry’s

residence, which resulted in Lowry consenting to a search of the property.

Accordingly, we affirm Lowry’s conviction.

      AFFIRMED.




                                           3